Determination of respondent State Department of Social Services, dated November 12, 1996, which, after a fair hearing, affirmed the determination of respondent City Department of Social Services denying petitioner an emergency grant to pay rent arrears, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paula Omansky, J.], entered January 16, 1997) dismissed, without costs.
Respondents’ denial of an emergency grant to pay petitioner’s rent arrears was properly based on substantial evidence, namely, petitioner’s admissions that she withheld rent from her landlord to make repairs to her apartment that the landlord was refusing to do, and that reductions in other public assistance benefits she was receiving forced her to spend the withheld money on everyday living expenses. Because petitioner “chose to spend [her] money on ‘anticipated demands created as the result of everyday life’ rather than [her] rent”, *123the threat of eviction cannot be deemed an “emergency” within the meaning of Social Services Law § 350-j (Matter of Ayanfodun v Sobol, 207 AD2d 304, 305; see, Baumes v Lavine, 38 NY2d 296, 304). We have considered petitioner’s other arguments and find them to be unpersuasive. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.